Exhibit 10.44




PERFORMANCE SHARE UNIT AGREEMENT
UNDER THE
CATALENT, INC.
2014 OMNIBUS INCENTIVE PLAN
(Performance Period commencing on July 1, 2018 and ending on June 30, 2021)
Pursuant to the Performance Share Unit Grant Notice (the “Grant Notice”)
delivered to the Participant (as defined in the Grant Notice), and subject to
the terms of this Performance Share Unit Agreement (this “Agreement”), and the
Plan, Catalent, Inc. (the “Company”) and the Participant agree as follows.
1.Definitions. Whenever the following terms are used in this Agreement, they
shall have the meanings set forth below. Capitalized terms not defined in this
Agreement have the meaning set forth in the Plan or the Grant Notice, as
applicable.


(a)Employment. The term “Employment” means the Participant’s employment as an
employee of the Company or any of its Affiliates or Subsidiaries.


(b)    Performance Period. The term “Performance Period” means the period
commencing on July 1, 2018 and ending on June 30, 2021.
(c)    Period of Service. The term “Period of Service” means the continuous
period of the Participant’s Employment up to the Termination Date, and also
includes any prior period of Employment separated by: (i) any break in
Employment as a result of a leave of absence authorized by the Company or by
law; and (ii) any break in Employment not authorized by the Company or by law
lasting twelve (12) months or less.
(d)    Plan. The term “Plan” means the 2014 Omnibus Incentive Plan, as in effect
from time to time.
(e)    Restrictive Covenant Violation. The term “Restrictive Covenant Violation”
means the Participant’s breach of any of the Restrictive Covenants set forth in
Section 10 of this Agreement or any covenant regarding confidentiality,
competitive activity, solicitation of the Company’s or any of its Affiliates’ or
Subsidiaries’ vendors, suppliers, customers or employees or any similar
provision applicable to or agreed to by the Participant, all to the extent
permitted by law.
(f)    Retirement. The term “Retirement” means a Termination (other than a
Termination when grounds existed for a Termination for Cause at the time
thereof) initiated by the Participant that occurs on or after the date on which
the sum of the Participant’s age and Period of Service (calculated in months)
equals sixty-five (65) years, so long as the Participant is at least fifty-five
(55) years old and provides at least six (6) months’ notice of his or her
intention to retire.
(g)    Termination Date. The term “Termination Date” shall mean the date upon
which the Participant incurs a Termination for any reason
2.Grant of Performance Share Units. Subject to the terms and conditions set
forth in this Agreement, the Grant Notice and the Plan, for good and valuable
consideration, the Company hereby grants to the Participant the EPS and RTSR
Target Number of Performance Share Units provided in the Grant Notice.


3.    Vesting. Subject to the terms and conditions contained in this Agreement,
the Grant Notice and the Plan, the Performance Share Units shall vest as
provided in Exhibit A, except as otherwise set forth in Section 6 of this
Agreement. With respect to any Performance Share Unit, the period during which
such Performance Share Unit remains subject to vesting requirements shall be its
Restricted Period.
4.    Dividend Equivalents. The Company will credit Performance Share Units with
dividend equivalent payments following the payment by the Company of dividends
on shares of Common Stock. The Company will





--------------------------------------------------------------------------------

Exhibit 10.44




provide such dividend equivalents in shares of Common Stock having a Fair Market
Value per Performance Share Unit, as of the date of such dividend payment, equal
to the per-share amount of such applicable dividend, and shall be payable at the
same time as (and only if) the Performance Share Units are settled in accordance
with Section 5 below. In the event that any Performance Share Unit is forfeited
by its terms, the Participant shall have no right to dividend equivalent
payments in respect of such forfeited Performance Share Units.
5.    Settlement of Performance Share Units. Following expiration of the
Restricted Period with respect to any outstanding Performance Share Unit not
previously forfeited in accordance with Exhibit A or Section 6 below, or, as
applicable, with respect to any Converted RSUs (as defined in Exhibit A), the
Company shall issue to the Participant by no later than the ninetieth (90th) day
following the end of the Performance Period one share of Common Stock for such
Performance Share Unit or Converted RSU. Notwithstanding the foregoing, the
Performance Share Units, or, as applicable, the Converted Units may be settled
at a different time in the circumstances set forth in Section 6(b) and Section
6(d) below, as well as in Section 2(b) of Exhibit A.


6.Treatment on Termination.


(a)    Subject to clauses (b) - (d) below, if the Participant incurs a
Termination prior to the Regular Vesting Date (as defined on Exhibit A), (i) the
Participant’s Performance Share Units shall cease vesting and (ii) the
Participant shall forfeit all unvested Performance Share Units to the Company
for no consideration as of the Termination Date.
(b)    Death. If the Participant incurs a Termination due to death, the EPS
Target Number of Performance Share Units and the RTSR Target Number of
Performance Share Units or the number of Converted RSUs to the extent
applicable, shall, to the extent not then vested or previously forfeited or
cancelled, become fully vested, the Restricted Period shall expire and any
unvested Performance Share Units will immediately be forfeited to the Company by
the Participant for no consideration. Settlement of such vested Performance
Share Units (or Converted RSUs) shall be made within ninety (90) days of the
date of the Participant’s death, or at such later time as permitted under
Section 409A.
(c)    Disability/Retirement. If the Participant incurs a Termination due to
Disability or Retirement, the number of Performance Share Units as determined in
accordance with Exhibit A, or the number of Converted RSUs to the extent
applicable, shall, to the extent not then vested or previously forfeited or
cancelled, continue to vest as provided in Exhibit A as if the Participant had
continued Employment through the Regular Vesting Date, subject to the
Participant’s compliance with the restrictive covenants set forth in Section 10
of this Agreement and the Participant’s execution, delivery and non-revocation
of a waiver and release of claims in favor of the Company and its Affiliates and
Subsidiaries in a form prescribed by the Company on or prior to the 60th day
following the Termination Date; provided, however, in the case of a Termination
due to Retirement, the number of Performance Share Units, if any, that shall
vest shall be the number determined in accordance with Exhibit A and then
multiplied by a fraction, the numerator of which is equal to the number of days
between and including the first day of the Performance Period and the date the
Participant incurs a Termination due to Retirement and the denominator of which
is 1095 (the “Retirement Fraction”). Upon the Regular Vesting Date, the
Restricted Period shall expire with respect to the Retirement Fraction of the
Performance Share Units (or the Converted Units), and the Participant will
immediately forfeit the remaining fraction of the unvested Performance Share
Units (or the Converted Units) to the Company for no consideration.
(d)    Change in Control. In the event of a Change in Control, if the
Participant incurs a Termination by the Service Recipient without Cause prior to
the Regular Vesting Date, the number of Converted RSUs shall, to the extent not
then vested or previously forfeited or cancelled, become fully vested and the
Restricted Period shall expire. Subject to Section 14(t)(i) and (ii) of the
Plan, settlement of such Converted RSUs shall be made within ninety (90) days of
the date of the Participant’s Termination.


7.    Non-Transferability. The Performance Share Units are not transferable by
the Participant except to Permitted Transferees in accordance with Section 14(b)
of the Plan. Whenever the word “Participant” is used in any provision of this
Agreement under circumstances where the provision should logically be construed
to apply to executors, the administrators or the person or persons to whom the
Performance Share Units may be transferred by





--------------------------------------------------------------------------------

Exhibit 10.44




will or by the laws of descent and distribution in accordance with Section 14 of
the Plan, the word “Participant” shall be deemed to include such person or
persons. Except as otherwise provided in this Agreement or the Plan, no
assignment or transfer of the Performance Share Units, or of the rights
represented thereby, whether voluntary or involuntary, by operation of law or
otherwise, shall vest in the assignee or transferee any interest or right in
this Agreement or the Plan whatsoever, but immediately upon such assignment or
transfer the Performance Share Units shall be forfeited and become of no further
effect.
8.    Rights as Stockholder. The Participant or a Permitted Transferee of the
Performance Share Units shall have no rights as a stockholder with respect to
any share of Common Stock underlying a Performance Share Unit unless and until
the Participant becomes the holder of record or the beneficial owner of such
Common Stock, and no adjustment shall be made for dividends or distributions or
other rights in respect of such share of Common Stock for which the record date
is prior to the date upon which the Participant becomes the holder of record or
the beneficial owner thereof.
9.    Repayment of Proceeds; Clawback Policy. If a Restrictive Covenant
Violation occurs or the Company discovers after a Termination that grounds
existed for Cause at the time thereof, then the Participant shall be required,
in addition to any other remedy available (on a non-exclusive basis), to pay to
the Company, within ten (10) business days of the Company’s request to the
Participant therefor, an amount equal to the aggregate after-tax proceeds
(taking into account all amounts of tax that would be recoverable upon a claim
of loss for payment of such proceeds in the year of repayment) the Participant
received upon the sale or other disposition of, or distributions in respect of,
the Performance Share Units and any shares of Common Stock issued in respect
thereof. Any reference in this Agreement to grounds existing for a Termination
for Cause shall be determined without regard to any notice period, cure period,
or other procedural delay or event required prior to finding of or termination
with, Cause. The Performance Share Units and all proceeds thereof shall be
subject to the Company’s Clawback Policy (to comply with applicable laws or with
the Company’s Corporate Governance Guidelines or other similar requirements), as
in effect from time to time, to the extent the Participant is a director or
“officer” as defined in Rule 16a-1(f) promulgated under the Exchange Act.
10.    Restrictive Covenants.
(a)    To the extent that the Participant is a party to an employment or similar
agreement with the Company or one of its Affiliates or Subsidiaries containing
non-competition, non-solicitation, non-interference or confidentiality
restrictions (or two or more such restrictions), those restrictions and related
enforcement provisions under such agreement shall govern and the following
provisions of this Section 10 shall not apply.


(b)    Competitive Activity
To the extent a Participant lives in a jurisdiction where restrictive covenants
are void as against public policy, Section 10(b) of this Agreement shall be
considered deleted from and therefore not part of this Agreement.


i.The Participant shall be deemed to have engaged in “Competitive Activity” if,
during the period commencing on the Date of Grant and ending on the date that is
12 months after the Termination Date (the “Restricted Activity Period”), the
Participant, whether on the Participant’s own behalf or on behalf of or in
conjunction with any other Person (as defined below), directly or indirectly,
violates any of the following prohibitions:
(I)    During the Restricted Activity Period, the Participant will not, whether
on the Participant’s own behalf or on behalf of or in conjunction with any
individual, person, firm, part-nership, joint venture, association, corporation
or other business organization, entity or enterprise whatsoever (“Person”),
directly or indirectly, solicit or assist in soliciting in competition with the
Company or any of its Subsidiaries or Affiliates, the business of any client or
prospective client:





--------------------------------------------------------------------------------

Exhibit 10.44




(1)
with whom the Participant had personal contact or dealings on behalf of the
Company or any of its Subsidiaries or Affiliates during the one-year period
preceding the Termination Date;



(2)
with whom employees reporting to the Participant have had personal contact or
dealings on behalf of the Company or any of its Subsidiaries or Affiliates
during the one-year period preceding the Termination Date; or



(3)
for whom the Participant had direct or indirect responsibility during the
one-year period preceding the Termination Date.



(II)    During the Restricted Activity Period, the Participant will not directly
or indirectly:
(1)
engage in any business that competes with the business of the Company or any of
its Subsidiaries or Affiliates, including, but not limited to, providing
formulation/dose form technologies and/or contract services to pharmaceutical,
biotechnology, over-the-counter and vitamins/minerals/supplements companies
related to pre-clinical and clinical development, formulation, analysis,
manufacturing and/or packaging and any other technology, product  or service of
the type developed, manufactured or sold by the Company or any of its
Subsidiaries or Affiliates (including, without limitation, any other business
that the Company or any of its Subsidiaries or Affiliates have plans to engage
in as of the Termination Date) in any geographical area where the Company or any
of its Subsidiaries or Affiliates conducts business (a “Competitive Business”);

(2)
enter the employ of, or render any services to, any Person (or any division or
controlled or controlling Affiliate of any Person) who or which engages in a
Competitive Business;



(3)
acquire a financial interest in, or otherwise become actively involved with, any
Competitive Business, directly or indirectly, as an individual, partner,
shareholder, officer, director, principal, agent, trustee or consultant; or



(4)
interfere with, or attempt to interfere with, any business relationship (whether
formed before, on or after the Date of Grant) between the Company or any of its
Subsidiaries or Affiliates and any customer, client, supplier, or investor of
the Company or any of its Subsidiaries or Affiliates.



Notwithstanding anything to the contrary in this Agreement, the Participant may,
directly or indirectly own, solely as an investment, securities of any Person
engaged in any Competitive Business that are publicly traded on a national or
regional stock exchange or on the over-the-counter market if the Participant (i)
is not a controlling person of, or a member of a group that controls, such
Person and (ii) does not, directly or indirectly, own 5% or more of any class of
securities of such Person. Any such qualifying ownership shall not be deemed to
be engaging in Competitive Activity or a Restrictive Covenant Violation for
purposes of this Agreement.
(III)    During the Restricted Activity Period, the Participant will not,
whether on the Participant’s own behalf or on behalf of or in conjunction with
any Person, directly or indirectly:
(1)
solicit or encourage any employee of the Company or any of its Subsidiaries or
Affiliates to leave such Employment; or

(2)
hire any such employee who was employed by the Company or any of its
Subsidiaries or Affiliates as of the Termination Date or who left such
Employment coincident with, or within six (6) months prior to or after, the
Termination Date; provided, however,






--------------------------------------------------------------------------------

Exhibit 10.44




that this restriction shall cease to apply to any employee who has not been
employed by the Company or any of its Subsidiaries or Affiliates for at least
six (6) months.


(IV)    During the Restricted Activity Period, the Participant will not,
directly or indirectly, solicit or encourage to cease to work with the Company
or any of its Subsidiaries or Affiliates any consultant then under contract with
the Company or any of its Subsidiaries or Affiliates.
(i)It is expressly understood and agreed that although the Participant and the
Company consider the restrictions contained in this Section 10(b) to be
reasonable, if a final judicial determination is made by a court of competent
jurisdiction that the time or territory or any other restriction contained in
this Agreement is an unenforceable restriction against the Participant, the
provisions of this Agreement shall not be rendered void but shall be deemed
amended to apply as to such maximum time and territory and to such maximum
extent as such court may judicially determine or indicate to be enforceable.
Alternatively, if any court of competent jurisdiction finds that any restriction
contained in this Agreement is unenforceable, and such restriction cannot be
amended so as to make it enforceable, such finding shall not affect the
enforceability of any of the other restrictions contained in this Section 10(b).


(c)    Confidentiality
(i)    The Participant will not at any time (whether during or after the
Participant’s Employment) (x) retain or use for the benefit, purposes or account
of the Participant or any other Person; or (y) disclose, divulge, reveal,
communicate, share, transfer or provide access to any Person outside the Company
and its Affiliates and Subsidiaries (other than its professional advisors who
are bound by confidentiality obligations), any non-public, proprietary or
confidential information --including without limitation trade secrets, know-how,
research and development, software, databases, inventions, processes, formulae,
technology, designs and other intellectual property, information concerning
finances, investments, profits, pricing, costs, products, services, vendors,
customers, clients, partners, investors, personnel, compensation, recruiting,
training, advertising, sales, marketing, promotions, government and regulatory
activities and approvals -- concerning the past, current or future business,
activities and operations of the Company, its Subsidiaries or Affiliates and/or
any third party that has disclosed or provided any of same to the Company on a
confidential basis (“Confidential Information”) without the prior written
authorization of the Board.
(ii)    Notwithstanding anything to the contrary in Section 10(c)(i),
“Confidential Information” shall not include any information that (w) is or
becomes generally available to the public other than as a result of a breach of
this Section 10(c); (x) is already known by the recipient of the disclosed
information at the time of disclosure as evidenced by the recipient’s written
records, (y) becomes available to the recipient of the disclosed information on
a non-confidential basis from a source that is entitled to disclose it on a
non-confidential basis, or (z) was or is independently developed by or for the
recipient of the information without reference to Confidential Information, as
evidenced by the recipient’s written records.
(iii)    Except as required by law, the Participant will not disclose to anyone,
other than the Participant’s immediate family and legal or financial or tax
advisors or lender, each of whom the Participant agrees to instruct not to
disclose, the existence or contents of this Agreement (unless this Agreement
shall be publicly available as a result of a regulatory filing made by the
Company or one of its Affiliates or Subsidiaries); provided that the Participant
may disclose to any prospective future employer the provisions of Section 10 of
this Agreement provided such prospective future employer agrees to maintain the
confidentiality of such terms.
(iv)    Upon Termination, the Participant shall (x) cease and not thereafter
commence use of any Confidential Information or intellectual property
(including, without limitation, any patent, invention, copyright, trade secret,
trademark, trade name, logo, domain name or other source indicator) owned or
used by the Company, its Subsidiaries or Affiliates; (y) immediately destroy,
delete, or return to the Company, at the Company’s option, all originals and
copies in any form or medium (including memoranda, books, papers, plans,
computer files, letters and other data) in the Participant’s possession or
control (including any of the foregoing stored or located in the Participant’s
office, home, laptop or other computer, whether or not Company





--------------------------------------------------------------------------------

Exhibit 10.44




property) that contain Confidential Information or otherwise relate to the
business of the Company or one of its Affiliates or Subsidiaries, except that
the Participant may retain only those portions of any personal notes, notebooks
and diaries that do not contain any Confidential Information; and (z) notify and
fully cooperate with the Company regarding the delivery or destruction of any
other Confidential Information of which the Participant is or becomes aware.
(v)     Notwithstanding the foregoing, pursuant to 18 U.S.C. § 1833(b), the
parties to this Agreement have the right to disclose in confidence trade secrets
to Federal, State, and local government officials, or to an attorney, for the
sole purpose of reporting or investigating a suspected violation of law. The
parties to this agreement also have the right to disclose trade secrets in a
document filed in a lawsuit or other proceeding, but only if the filing is made
under seal and protected from public disclosure.  18 U.S.C. § 1833(b) states:
“An individual shall not be held criminally or civilly liable under any Federal
or State trade secret law for the disclosure of a trade secret that-(A) is
made-(i) in confidence to a Federal, State, or local government official, either
directly or indirectly, or to an attorney; and (ii) solely for the purpose of
reporting or investigating a suspected violation of law; or (B) is made in a
complaint or other document filed in a lawsuit or other proceeding, if such
filing is made under seal.”  Nothing in this Agreement is intended to conflict
with 18 U.S.C. § 1833(b) or create liability for disclosures of trade secrets
where such disclosure is expressly allowed by 18 U.S.C. § 1833(b).
(d)    Equitable Relief.


Notwithstanding the remedies set forth in Section 9 above and notwithstanding
any other remedy that would otherwise be available to the Company at law or in
equity, the Company and the Participant agree and acknowledge that if an actual
or threatened Restrictive Covenant Violation occurs, the Company will be
entitled to an injunction and/or other equitable relief restraining the
Participant from the Restrictive Covenant Violation without the necessity of
posting a bond or proving actual damages.
11.    Notice. Every notice or other communication relating to this Agreement
between the Company and the Participant shall be in writing, and shall be mailed
to or delivered to the party for whom it is intended at such address as may from
time to time be designated by it in a notice mailed or delivered to the other
party as in this Agreement provided; provided that, unless and until some other
address be so designated, all notices or communications by the Participant to
the Company shall be mailed or delivered to the Company at its principal
executive office, to the attention of the Company’s General Counsel, and all
notices or communications by the Company to the Participant may be given to the
Participant personally or may be mailed to the Participant at the Participant’s
last known address, as reflected in the Company’s records. Notwithstanding the
above, all notices and communications between the Participant and any
third-party plan administrator shall be mailed, delivered, transmitted or sent
in accordance with the procedures established by such third-party plan
administrator and communicated to the Participant from time to time.
12.    Tax Withholding. The provisions of Section 14(d) of the Plan are
incorporated in this Agreement by reference and made a part of this Agreement;
provided, however, that if the Participant is subject to Section 16 of the
Exchange Act then the Participant may elect, in advance of any tax withholding
event, to satisfy the amount of any required withholding taxes in respect of the
Performance Share Units in cash, and in the absence of Participant’s timely
election, the Company will withhold in shares of Common Stock upon the relevant
tax withholding event.
13.    No Right to Continued Employment. Neither the Plan nor this Agreement nor
the granting of the Performance Share Units that are the subject of this
Agreement shall be construed as giving the Participant the right to be retained
in the employ of, or in any consulting relationship to, the Company or any of
its Affiliates or Subsidiaries. Further, the Company, or, if different, the
Service Recipient, may at any time dismiss the Participant or discontinue any
consulting relationship free from any liability or any claim under the Plan or
this Agreement, except as otherwise expressly provided in this Agreement.
14.    No Advice Regarding Grant. The Company is neither providing any tax,
legal or financial advice, nor is the Company making any recommendation
regarding the Participant’s participation in the Plan, or the Participant’s





--------------------------------------------------------------------------------

Exhibit 10.44




acquisition or sale of the underlying shares of Common Stock. The Participant is
hereby advised to consult with the Participant’s own personal tax, legal and
financial advisors regarding the Participant’s participation in the Plan before
taking any action related to the Plan.
15.    Data Privacy. Where required by applicable law, the Participant hereby
explicitly and unambiguously consent to the collection, use and transfer, where
required by applicable law, in electronic or other form, of the Participant’s
personal data as described in this Agreement and any other Performance Share
Unit grant material by and among, as applicable, the Service Recipient, the
Company and its other Affiliates or Subsidiaries for the exclusive purpose of
implementing, administering and managing the Participant’s participation in the
Plan.
The Participant understands that the Service Recipient, the Company and its
other Affiliates or Subsidiaries may hold certain personal information about the
Participant, including, but not limited to, the Participant’s name, home
address, and telephone number, email address, date of birth, social insurance
number, passport or other identification number, salary, nationality, job title,
any share of Common Stock or directorships held in the Company, details of all
Performance Share Units or any other entitlement to shares of Common Stock
awarded, canceled, exercised, vested, unvested or outstanding in the
Participant’s favor (“Data”), for the exclusive purpose of implementing,
administering and managing the Plan.


The Participant understands that Data may be transferred to Morgan Stanley Smith
Barney LLC, or such other stock plan service provider as may be selected by the
Company in the future, which is assisting the Company with the implementation,
administration and management of the Plan. The Participant understands that the
recipients of the Data may be located in the United States or elsewhere, and
that the recipients’ country (e.g., the United States) may have different data
privacy laws and protections than the Participant’s country. The Participant
understands that the Participant may request a list with the names and addresses
of any potential recipient of the Data by contacting the Participant’s local
human resources representative. The Participant authorizes the Company, Morgan
Stanley Smith Barney LLC and any other possible recipient that may assist the
Company (presently or in the future) with implementing, administering and
managing the Plan to receive, possess, use, retain and transfer the Data, in
electronic or other form, for the sole purpose of implementing, administering
and managing the Participant’s participation in the Plan. The Participant
understands that Data will be held only as long as is necessary to implement,
administer and manage the Participant’s participation in the Plan. The
Participant understands that the Participant may, at any time, view Data,
request additional information about the storage and processing of Data, require
any necessary amendment to Data or refuse or withdraw the consents in this
Section 16, in any case without cost, by contacting in writing the Participant’s
local human resources representative. Further, the Participant understands that
the Participant is providing on a purely voluntary basis the consents described
in this Agreement. If the Participant does not consent, or if the Participant
later seeks to revoke the Participant’s consent, the Participant’s Employment or
service with the Service Recipient will not be affected; the only consequence of
refusing or withdrawing the Participant’s consent is that the Company may be
unable to grant Performance Share Units or other awards to the Participant or
administer or maintain such awards. Therefore, the Participant understands that
refusing or withdrawing the Participant’s consent may affect the Participant’s
ability to participate in the Plan. For more information on the consequences of
the Participant’s refusal to consent or withdrawal of consent, the Participant
understands that the Participant may contact the Participant’s local human
resources representative.


Finally, the Participant understands that the Company may rely on a different
legal basis for the collection, processing and/or transfer of Data either now or
in the future and/or request the Participant to provide another data privacy
consent. If applicable and upon request of the Company or the Service Recipient,
the Participant agrees to provide an executed acknowledgment or data privacy
consent (or any other acknowledgments, agreements or consents) to the Company
and/or the Service Recipient that the Company and/or the Service Recipient may
deem necessary to obtain under the data privacy laws in the Participant’s
country, either now or in the future. The Participant understands that he or she
may be unable to participate in the Plan if the Participant fails to execute any
such acknowledgment, agreement or consent requested by the Company and/or the
Service Recipient.







--------------------------------------------------------------------------------

Exhibit 10.44




16.    Binding Effect. This Agreement shall be binding upon the heirs,
executors, administrators, successors and, to the extent permitted, assigns or
other Permitted Transferees of the parties to this Agreement.     
17.    Waiver and Amendments. Subject to Section 13(b) of the Plan, the
Committee may waive any condition or right under, amend any term of, or alter,
suspend, discontinue, cancel or terminate, this Agreement, prospectively or
retroactively (including after the Participant’s Termination); provided that any
such waiver, amendment, alteration, suspension, discontinuance, cancellation or
termination that would materially and adversely affect the rights of the
Participant under this Agreement shall not to that extent be effective without
the consent of the Participant. No waiver by either of the parties hereto of
their rights under this Agreement shall be deemed to constitute a waiver with
respect to any subsequent occurrence or transaction under this Agreement unless
such waiver specifically states that it is to be construed as a continuing
waiver.
18.    Governing Law; Venue. This Agreement shall be construed and interpreted
in accordance with the laws of the State of Delaware, without regard to its
principles of conflicts of law. For purposes of litigating any dispute that
arises under this grant or this Agreement, the parties hereby submit to and
consent to the jurisdiction of federal and state courts located in Somerset
County, New Jersey, and hereby waive any objection to proceeding in such
jurisdiction, including any objection regarding an inconvenient forum.
19.    Plan. The terms and conditions of the Plan are incorporated in this
Agreement by reference. In the event of a conflict or inconsistency between the
terms and conditions of the Plan and the terms and conditions of this Agreement,
the Plan shall govern and control.
20.    Electronic Delivery and Acceptance. The Company may, in its sole
discretion, decide to deliver any document related to current or future
participation in the Plan by electronic means. The Participant hereby consents
to receive such documents by electronic delivery and agrees to participate in
the Plan through an on-line or electronic system established and maintained by
the Company or a third party designated by the Company.
21.    Imposition of Other Requirements. The Company reserves the right to
impose any other requirements on the Participant’s participation in the Plan, on
the Performance Share Units and on any shares of Common Stock acquired under the
Plan, to the extent the Company determines it is necessary or advisable for
legal or administrative reasons, and to require the Participant to sign any
additional agreement or undertaking that may be necessary to accomplish the
foregoing
22.    Section 409A of the Code. It is intended that the Performance Share Units
be compliant with Section 409A of the Code (together with any Department of
Treasury regulations and other interpretive guidance issued thereunder,
including without limitation any such regulation or other guidance that may be
issued after the date hereof, “Section 409A”) and this Performance Share Unit
Agreement shall be interpreted, construed and operated to reflect such intent.
However, notwithstanding any other provision of the Plan, the Grant Notice or
this Agreement, if at any time the Committee determines that the Performance
Share Units (or any portion thereof) may be subject to Section 409A, the
Committee shall have the right in its sole discretion (without any obligation to
do so or to indemnify the Participant or any other person for failure to do so)
to adopt such amendments to the Plan, the Grant Notice or this Agreement, or
adopt other policies and procedures (including amendments, policies and
procedures with retroactive effect), or take any other action, as the Committee
determines is necessary or appropriate either for the Performance Share Units to
be exempt from the application of Section 409A or to comply with the
requirements of Section 409A.


23.    Insider Trading Restrictions/Market Abuse Laws. The Participant
acknowledges that he or she may be subject to insider trading restrictions
and/or market abuse laws based on the exchange (if any) on which shares of
Common Stock are listed, and in applicable jurisdictions, including but not
limited to the United States, the Participant’s country and the designated
broker’s country, which may affect the Participant’s ability to accept, acquire,
sell, or otherwise dispose of shares of Common Stock, rights to shares of Common
Stock (e.g., Performance Share Units) or rights linked to the value of shares of
Common Stock under the Plan during such times as the Participant is considered
to have “inside information” regarding the Company (as defined by the laws in
applicable jurisdictions). Local insider trading laws and regulations may
prohibit the cancellation or amendment of orders the Participant placed before
he or she possessed inside information. Further, the Participant could be
prohibited from (i) disclosing the





--------------------------------------------------------------------------------

Exhibit 10.44




inside information to any third party, which may include fellow employees and
(ii) “tipping” third parties or causing them otherwise to buy or sell
securities. Any restrictions under these laws or regulations are separate from
and in addition to any restriction that may be imposed under any applicable
Company securities trading policy. The Participant acknowledges he or she is
responsible for complying with any applicable restrictions and is encouraged to
speak to his or her personal legal advisor for further details regarding any
applicable insider trading and/or market abuse laws in the Participant’s
country.
24.    Entire Agreement; Miscellaneous. This Agreement, the Grant Notice and the
Plan constitute the entire understanding between the Participant and the Company
regarding the Performance Share Units. This Agreement, the Grant Notice and the
Plan supersede any prior agreements, commitments or negotiations concerning the
Performance Share Units. The headings used in this Agreement, including without
limitation Exhibit A, are for convenience only and shall not affect its
interpretation.





































--------------------------------------------------------------------------------

Exhibit 10.44




Exhibit A to Performance Share Unit Agreement




1.    Vesting. Except as otherwise expressly provided in Section 6 of the
Agreement, provided the Participant has not incurred a Termination on or prior
to the Regular Vesting Date, the Performance Share Units granted under the Grant
Notice to which this Agreement relates shall vest upon the date on which the
Committee determines and certifies, as applicable, the attainment level of both
the EPS Performance Percentage and the RTSR Performance Percentage (the “Regular
Vesting Date”) with respect to the period commencing on July 1, 2018 and ending
on June 30, 2021 (the “Performance Period”), in each case, as of the last day of
the Performance Period, which determination shall be made no later than the
seventy-fifth (75th) day following the end of the Performance Period. As
determined by the Committee, the number of Performance Share Units, if any, in
which the Participant vests shall be equal to the sum of (a) the product of (i)
the EPS Target Number of Performance Share Units (as set forth in the Grant
Notice) and (ii) the EPS Performance Percentage, plus (b) the product of (i) the
RTSR Target Number of Performance Share Units (as set forth in the Grant Notice)
and (ii) the RTSR Performance Percentage. Upon the Regular Vesting Date, the
Restricted Period shall expire and any vested Performance Share Units shall be
settled in accordance with Section 5 of the Agreement. Any Performance Share
Units that do not become vested in accordance with this Exhibit A (to the extent
not previously forfeited pursuant to Section 6 of the Agreement) shall,
effective as of the Regular Vesting Date, be forfeited by the Participant
without consideration.


2.    Change in Control. Notwithstanding Section 1 of this Exhibit A, the
following shall apply in connection with a Change in Control:
(a)    In the event of a Change in Control prior to the last day of the
Performance Period, to the extent the stock of the acquiring or successor entity
is publicly traded and the Performance Shares Units are assumed, continued or
substituted, the Performance Share Units shall be converted, immediately prior
to the Change in Control, to a number of time-based Restricted Stock Units equal
to the sum of (A) the EPS Target Number of Performance Share Units, and (B)
either of the following (1) if the Change in Control occurs in the first year of
the Performance Period, the RTSR Target Number of Performance Share Units, or
(2) if the Change in Control occurs after the first year of the Performance
Period, a number of Performance Share Units that would become eligible to vest
based on the attainment level of the Relative Total Shareholder Return
Performance Goal calculated as of a shortened Performance Period that ends on
the date immediately preceding the date of the Change in Control (the “Converted
RSUs”). The Converted RSUs shall be eligible to vest based on the Participant’s
continued Employment through the Regular Vesting Date (which, for purposes of
the Converted RSUs, shall be the last day of the Performance Period), except as
otherwise provided in Section 6(b) - (d) of the Agreement. Provided that the
Participant has not incurred a Termination prior to the Regular Vesting Date
(subject to Section 6(b) - (d) of the Agreement), the Restricted Period with
respect to the Converted RSUs shall expire upon the Regular Vesting Date and any
vested Converted RSUs shall be settled in accordance with Section 5 of the
Agreement.
(b)    In the event of a Change in Control prior to the last day of the
Performance Period, to the extent the acquiring or successor entity does not
assume, continue or substitute the Performance Share Units or the stock of the
acquiring or successor entity is not publicly traded, the Performance Share
Units shall be replaced with a right to receive, within thirty (30) days
following the date of the Change in Control, a cash payment equal to the sum of
(i) the product of (A) the Per Share Cash Amount, multiplied by (B) the EPS
Target Number of Performance Share Units, and (ii) the product of (A) the Per
Share Cash Amount, multiplied by (B) either of the following (1) if the Change
in Control occurs in the first year of the Performance Period, the RTSR Target
Number of Performance Share Units, or (2) if the Change in Control occurs after
the first year of the Performance Period, a number of Performance Share Units
that would become eligible to vest based on the attainment of the Relative Total
Shareholder Return Performance Goal calculated as of a shortened Performance
Period that ends on the date immediately preceding the date of the Change in
Control. The “Per Share Cash Amount” for purposes of this Section 2(b) means an
amount equal to the sum of (I) the average of the closing price of the Common
Stock for the 20 trading days immediately preceding the date of the Change in
Control and (II) any cash dividend payable on a share of Common Stock during the
20 trading-day period described in the foregoing. If settlement of the
Performance Share Units may not be made within the period specified in this
Section 2(b) due to the limitation in Section 14(t)(iii)(A) of the Plan, such
settlement shall be made in accordance with Section 5 of the Agreement.





--------------------------------------------------------------------------------

Exhibit 10.44




(c)    In the event of a Change in Control on or after the last day of the
Performance Period but prior to the settlement of such Performance Share Units
in shares of Common Stock in accordance with this Agreement, the Participant
shall receive whatever a stockholder of shares of Common Stock equal in number
to the settlement amount (determined in accordance with Section 1 of this
Exhibit A) would have been eligible to receive due to such Change in Control,
with such settlement occurring in accordance with Section 5 of the Agreement.
(d)    Any Performance Share Unit that does not vest or become Converted RSUs,
as applicable, shall immediately be forfeited without any further action by the
Company or the Participant and without any payment of consideration therefor.
3.    Earning Per Share Performance Goal


For purposes of this Agreement,


“Cumulative EPS” means the sum of the EPS for each fiscal year of the Company or
portion thereof in the Performance Period.


“Earnings Per Share” or “EPS” for any period means the Company’s “adjusted net
income” for such period, as publicly reported by the Company, divided by the
average number of fully diluted shares of Common Stock outstanding in such
period, as publicly reported by the Company.


“EPS Performance Percentage” means the percentage as set forth in the below
table, representing the performance level of attainment of the Earnings Per
Share performance goal set forth in the below table.


Performance Level
Cumulative
EPS
Percent of
Target Goal
EPS Performance Percentage
Below Threshold
Below $3.98
Below 75%
0%
Threshold
$3.98
75%
50%
 
Between $3.98
and $5.31
 
Linearly interpolate between 50% and 100%
Target
$5.31
100%
100%
 
Between $5.31 and $6.64
 
Linearly interpolate between 100% and 200%
Maximum
$6.64 (or higher)
125%
200%



4.    Relative Total Shareholder Return Performance Goal


For purpose of this Agreement,
“Beginning Stock Price” means the average of the closing prices of the Common
Stock or the shares of the Peer Group, as applicable, for the 20 trading days
ending on the trading date immediately preceding the first day of the
Performance Period.


“Ending Stock Price” means the average of the closing prices of the Common Stock
or the shares of the Peer Group, as applicable, for the 20 trading days up to
and including (if a trading day) the last day of the Performance Period.


“Peer Group” means the companies that comprise the S&P Composite 1500 Health
Care Index. Companies that are members of the index at the beginning of the
Performance Period that subsequently cease to be listed in the index as a result
of acquisitions, mergers or combinations involving such companies shall be
excluded from the Peer Group. Companies that are members of the index at the
beginning of the Performance Period that subsequently file for bankruptcy during
the Performance Period shall be treated as worst performers for purposes of the
Relative Total Shareholder Return Performance Goal calculation.







--------------------------------------------------------------------------------

Exhibit 10.44




“Relative Total Shareholder Return” or “RTSR” means the quotient equal to
(i) the Ending Stock Price minus the Beginning Stock Price plus assumed
reinvestment as of the ex-dividend date of ordinary and extraordinary cash
dividends, if any, paid by the applicable issuer during the Performance Period,
divided by (ii) the Beginning Stock Price. Relative Total Shareholder Return
expressed as a formula shall be as follows:


Relative Total Shareholder Return
=
(Ending Stock Price -
Beginning Stock Price +
Assumed Dividend Reinvestment)
Beginning Stock Price



The stock prices and cash dividend payments reflected in the calculation of
Total Shareholder Return shall be adjusted to reflect stock splits during the
Performance Period, and dividends shall be assumed to be reinvested in the
relevant issuer’s shares for purposes of the calculation of Total Shareholder
Return.


“RTSR Performance Percentage” means the percentage as set forth in the below
table, representing the performance level of attainment of the Relative Total
Shareholder Return Performance Goal set forth in the below table.


RTSR Percentile Rank
Relative to RTSR of Peer Group
Performance Level
RTSR Performance Percentage
Below 25th Percentile
Below Threshold
0%
25th Percentile
Threshold
50%
Between 25th Percentile
and Median
 
Linearly Interpolate Between
50% and 100%
Median
Target
100%
Between Median
and 75th Percentile
 
Linearly Interpolate Between 100% and 150%
75th Percentile and Above
Maximum
150%








